Case 2:16-cv-08684-SVW-AFM Document 225 Filed 06/18/19 Page 1 of 2 Page ID #:5998

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
    Case No.   2:16-cv-08684-SVW-AFM                                                   Date      June 18, 2019
    Title      Luis Lorenzo Vargas v. City of Los Angeles et al.




    Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                     Paul M. Cruz                                                        N/A
                     Deputy Clerk                                           Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                           Attorneys Present for Defendants:
                           N/A                                                             N/A
    Proceedings:            IN CHAMBERS ORDER [193] [195] [196] [198]

       This order memorializes the Court’s oral rulings rendered at the June 17, 2019 pre-trial
conference.

         First, the Court GRANTS IN PART and DENIES IN PART Defendants’ motion for summary
judgment. Dkt. 198. Specifically, the Court GRANTS the motion as to Plaintiff’s vicarious liability
claim, because the operative complaint did not allege compliance with the claim presentation
requirement. See State of California v. Superior Court, 32 Cal. 4th 1234, 1243 (2004). The vicarious
liability claim is DISMISSED. The Court DENIES the motion as to Plaintiff’s municipal liability claim
because Plaintiff has raised a triable issue of fact on his “failure to train” theory of municipal liability.1

         Second, the Court DENIES Plaintiff’s motion to appoint Roger Clark and Kurt Hermansen as
experts. Dkt. 193. Roger Clark’s proposed testimony as a police practices expert is unnecessary because
it is not helpful to the jury; the Court can state the relevant standard of care in jury instructions and the
balance of his proposed testimony states conclusions regarding ultimate issues and thus would usurp the
role of the jury. Similarly, Kurt Hermansen’s proposed testimony as a criminal law specialist is
unnecessary because, once the jury is instructed regarding the applicable legal standards, it can decide
on its own whether Defendants complied with their obligations.


1
        At this stage, Plaintiff has raised a triable issue of fact only on this aspect of his municipal liability claim;
he has not raised a triable issue on a “failure to supervise” theory.




                                                                                                            :
                                                                    Initials of Preparer
                                                                                              PMC

                                               CIVIL MINUTES - GENERAL                                          Page 1 of 2
Case 2:16-cv-08684-SVW-AFM Document 225 Filed 06/18/19 Page 2 of 2 Page ID #:5999

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.    2:16-cv-08684-SVW-AFM                                          Date    June 18, 2019
 Title       Luis Lorenzo Vargas v. City of Los Angeles et al.


        Third, the Court GRANTS Plaintiff’s motion in limine to exclude evidence of Plaintiff’s prior
bad acts in the liability phase. Dkt. 195. Any probative value is substantially outweighed by a danger of
unfair prejudice to Plaintiff.

      Fourth, the Court GRANTS Plaintiff’s motion in limine to exclude evidence of Plaintiff’s
immigration status for non-opposition. Dkt. 196.

         IT IS SO ORDERED.




                                                                                              :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                  Page 2 of 2
